 In the MatterofNEWMAN MACHINE COMPANY, INC.andUNITEDSTEELWORKERS OF AMERICA, CIO'Case No. 5-C-2044.-Decided June 19, 19/17Messrs. Oscar GeltmanandHarold Weston,for the Board.Messrs.C. T. Boydand W. M.York,of Greensboro,N. C., for therespondent.Messrs. A.William BellandWilliam J. McDade,of Greensboro, N.C., for the Union.Mr. Jack J.Mantel,of counsel to the Board.DECISIONANDORDEROn October 21, 1946, Trial Examiner William J. Scott issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the respondent did not violate Section 8 (3) of the Actby discharging 11 of its employees.Thereafter, counsel for the re-spondent and the Board filed exceptions to the Intermediate Reportand supporting briefs.On May 13, 1947, the Board heard oral argu-ment at Washington, D. C., in which the respondent participated.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport of the Trial Examiner, the exceptions and briefs, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the modificationsand additions hereinafter set forth.1.We agree with the Trial Examiner's finding that the respondentdiscriminated in respect to the hire and tenure of employment ofMarvin J. Dameron, but we,reverse his finding that the discharge ofJohn L. Deans was discriminatory.On February 25, 19413, the re-spondent changed its operation from a 3-shift to a single-shift basis74 N. L. R. B., No. 45.220 NEWMAN MACHINE COMPANY, INC.221and dismissed Deans along with 11 other employees? The Trial Ex-aminer concluded that the respondent's decision to revert to the single-shift mode of operations was motivated by business considerations andnot, as argued by the Board's attorney, by a desire to rid itself ofunion members.We agree. The Trial Examiner, nevertheless, foundthat Deans was selected for dismissal in the reduction of force becauseof his union membership and activity.We cannot accept this con-clusion.The respondent explained its selection of Deans, as wellas several of the other 11 employees who were dismissed with him,on the ground of habitual tardiness and absence from work, and therecord shows that Deans, like the others, was an excessive absentee?Despite the countervailing evidence relied upon by the Trial Ex-aminer, we are not persuaded, under all the circumstances, that Deanswas selected for discharge -because of his union activities.We shalldismiss the complaint as to him.2.Like the Trial Examiner, we find that the respondent instigatedthe formation of the Committee, and supported and dominated itsformation and administration, in violation of Section 8 (2) of theAct.3.We adopt the Trial Examiner's findings that the respondent'sdomination of the Committee and its discrimination against Dameronconstituted interference, restraint, and coercion of its employees, pro-scribed by Section 8 (1) of the Act. In addition, we find that the re-spondent violated Section 8 (1) of the Act by the following coercivestatements of its vice-president and manager, Newman, as describedin the Intermediate Report.On February 20, 1946, at the morning meeting in his office, NewmanI1ot only castigated and ridiculed Dameron and Deans for supportingthe Union, but also declared that he was going to "get tough," thathe would never deal with an "outside union," and that he would closethe shop if the employees persisted in their organizational efforts.On this same occasion, Newman interrogated employee Foster as tohis' reasons for joining the Union.3 Immediately after Dameron'sdischarge on February 20, Newman told Deans, in effect, that hisstanding in the plant was jeopardized by his pro-union position, and1The Intermediate Report inadvertently states that 17 employees were dismissed onFebruaiy 25, 1946.a In conti ast, we note that Dameron's rate of absenteeism (that is, the ratio of the num-ber of working days on which he was absent or tardy to the estimated total number ofworking days in his entire period of employment at the respondent's plant) was negligiblecompared with that of Deans, Ray, Leonard, and Overman, whose discharge on February25 was ascribed to absenteeism.Like the Trial Examiner, we are convinced that ab-senteeism was only a pretext for Dameron's discharge.JSuch interrogation isper seviolative of the Act. SeeH. J. Heinz Company v. N. L. R B ,311 U. S 514, 518, 520, aff'g 110 F. (2d) 843 (C. C A 6), enf'g 10 N L. R. B 963,N. L.R B v Norfolk Southern Bus Corporation,159 F. (2d) 516 (C C. A. 4), enf'g 66 N. L R B1165, cert. denied, March 31, 1947;Matter ofWadesboroFull-Fashioned Hosiery Mills, -Incorporated, 72N. L R B. 1064;Matter of Sewell Manufacturing Company,72 N L.R. B. 85. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Deans' March 1 pay increase would be forthcoming only if heceased his union activity and supported the Committee.We also find that on February 25, when employee Foster askedplant superintendent Purdue the reason for Dameron's discharge,Purdue assured Foster that he need not fear discharge himself, butadded, "* * * but we are going to fight this thing and don't thinkwe are not." 4 In its context, this remark, like those of Newmanreferred to above, was a clear threat of economic reprisal againstthe employees who supported the Union, and was violative of Section8 (1) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Newman Machine Company,Inc.,Greensboro, North Carolina, and its officers, agents, successors,and assigns shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Labor-Management Committee, or with the formation or administration ofany other labor organization of its employees, and from contributingsupport to Labor-Management Committee or to any other labor or-ganization of its employees;(b)Recognizing Labor-Management Committee as the representa-tive of any of its employees for the purpose of dealing with the re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment;(c)Discouraging membership in United Steelworkers of America,C. I. 0., or in any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees, or in any othermanner discriminating in regard to their hire or tenure of employ-ment, or any term or condition of their employment;(d) Interrogating its employees as to their union views or affilia-tion ;(e)Threatening to close its plant or employ other economic re-prisals against its employees if they persist in supporting UnitedSteelworkers of America, C. I. 0., or any other labor organization oftheir own choosing;(f) In any other, manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Steelworkers of America,C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-4This finding is based upon the uncontradicted testimony of Foster,whom the TrialExaminer found to be a credible witness. NEWMAN MACHINE COMPANY, INC.223certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablishLabor-Management Committee as the representative of any of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment;(b)Offer Marvin J. Dameron immediate and full reinstatement tohis former or a substantially equivalent position, without prejudiceto his seniority or other rights and privileges ;(c)Make whole Marvin J. Dameron for any loss of pay he mayhave suffered by reason of the respondent's discrimination againsthim, by payment to'him of a sum of money equal to the amount whichhe normally would have earned as wages during the period from thedate of his discharge to the date of the respondent's offer of reinstate-ment, less his net earnings during said period;(d) Post at its plant at Greensboro, North Carolina, copies of thenotice attached hereto, marked "Appendix A." , Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the respondent's representative, beposted by the respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced or covered by any othermaterial ;(e)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT is rUR'THER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the respondent discriminatorilydischarged employees Deaiis, Kirkman, Hutchings, Thornbro, Ray,Templeton, Jenkins, Dillon, Leonard, Scott, Collins, and Overman,in violation of Section 8 (3) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :IIn the event that this order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted in the Notice, before the words "A Decision and Order," the words, "ADecree of the United States Circuit Court of Appeals Enforcing "7 5 542 0-4 S-v o l 7 4--16 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE HEREBY DISESTABLISH the Labor-Management Committeeas the representative of any of our employees for the purpose ofdealing with us concerning grievances, labor disputes,wages,rates of pay, hours of employment, or other conditions of employ-ment, and we will not recognize it or any successor thereto forany of the above purposes..WE WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization or contribute financial orothersupport to it.WE WILL OFFER to Marvin J. Dameron immediate and full re-instatement to his former or substantially equivalent positionwithout prejudice to any seniority or other rights or privilegespreviously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination.WE WILL NOT interrogate our employees as to their union viewsor affiliation.WE WILL NOT threaten to close our plant or employ other eco-nomic reprisals against our employees if they persist in support-ing United Steelworkers of America, C. I. 0., or any other labororganization of their own choosing.WE WILL NOT in any other manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Steelworkers ofAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.All' our employees are free to become orremain members of this union, or any other labor organization.Wewill not discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employees because ofmembership in or activity on behalf of any such labor organization.NEWMAN MACHINE COMPANY, INC.,Employer.By ---------------------------------------(Representative)(Title)Dated----------------------------NOTE : Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. NEWMAN MACHINE COMPANY,INC.225INTERMEDIATE REPORTMessrs.OscarGeitmaanandHarold Weston,for the Board.Messrs. C. T Boydand W. M.York,of Greensboro, N C., for the respondent.Messrs. A.William BellandWilliam J. McDade,of Greensboro, N C., for the'Union.STATEMENT OF THE CASEUpon an amended charge duly filed by United Steelworkers of America, CIO,herein called the Union, the National Labor Relations Board, herein called theBoard, by its Regional Director for the Fifth Region (Baltimore, Maryland),issued its complaint dated June 26, 1946, against Newman Machine Company,Inc.,herein called the respondent, alleging that the respondent had engagedand was engaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1), (2), and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaintaccompanied by notice of hearing thereon were duly served upon the respondent,Union, and the Labor-Management CommitteeWith respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) since on or about February 1, 1946, vilified, disparaged,and expressed disapproval of the Union and of affiliated labor organizations,their leadership and purposes; (2) urged, persuaded, and warned its employeesto refrain from assisting, becoming, or remaining members of the Union, andwarned its employees that they would receive no benefits from the Union oroutside labor organizations; (3) urged and induced its employees to deal directlywith respondent concerning grievances, labor disputes, wages, rates of pay, andother conditions of work, for the purpose of discouraging union activities amongits employees; (4) threatened employees with loss of employment or otherreprisals if they joined or assisted the Union, and that the plant would beclosed down if the Union's organizational campaign proved successful; (5)threatened its employees with loss of employment or other reprisals if theyrefused to give their support to the Labor-Management Committee; (6) ques-tioned its employees concerning their membership in or activites on behalf ofthe Union ; (7) on or about February 20, 1946, instigated, dominated, and inter-ered with the formation of the Labor-Management Committee and thereaftercontributed financial and other suport to the said Labor-Management Committeeand has continuously dominated and interfered with the administration of saidCommittee; (8) on or about February 22. 1946. discharged Marvin J. Dameronfor the reason that he joined and assisted the Union ; (9) on or about February25, 1946, discharged or laid off John L. Deans, W. L. Kirkman, Richard DHutchings, Robert C. Ray, James L. Thornbro, H 0 Jenkins, H K Dillon, W. M.Staton, L O. Leonard, John Hamrick, J W. "Scott, J W Collins, R. F. Capps.A. F. Overman, Thelton Templeton, N. W. Snyder, and Jerry Brown, in orderto discourage and prevent said employees from giving aid or assistance to theUnion; and (10) by the foregoing acts and conduct interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 ofthe Act.The respondent filed an answer in which it denied generally that it has engagedin any unfair labor practices.Pursuant to notice a hearing was held at Greensboro, North Carolina, onJuly 15, 16, 17, and 18, 1946, before the undersigned, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel and the Union by a representative. All parties par- 226DECISIONSOF NATIONALLABOR RELATIONS BOARDticipated in the hearingFull opportunity to be heard, to examine and cross-examine witnesses, and to Introduce evidence hearing upon the issues wasafforded all parties.At the conclusion of the hearing, counsel for the Boardmoved to dismiss the complaint as to N. W. Snyder, Jerry Brown, R. F. Capps,W. M Stanton, and John Hamrick. This motion was granted. Board coun-sel'smotion made at the close of the hearing to conform the pleadings to theproof with respect to formal matters was grantedMotion was niade by re-spondent's counsel at the end of the hearing to dismiss the complaint.Rulingon this motion was reserved. It is disposed of by the findings and conclusionshereinaftermadeCounsel for the Board and the respondent argued orallyupon the record at the close of the hearing.Opportunity was afforded the partiesto file briefs.Briefs have been received from the respondent and the Board..Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTNewman Machine Company, Inc, a North Carolina corporation,is engagedat Greensboro, North Carolina, in the manufacture of wood-working machinery.During the year 1945 the respondent purchased raw materials consisting of steel,steel castings and other materials, valued in excess of $25,000 of which approxi-mately 25 percent was transported to its plant in Greensboro from points outsidethe State of North Carolina.During the same period, finished products of therespondent valued in excess of $50,000 were shipped to points outside the Stateof North Carolina.The undersigned finds that the respondent is engaged in commerce within themeaning of the Act.II.THEORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees ofthe respondent.The Labor-Management Committee, herein called the Committee,is an unaffili-ated labor organization admitting to membership employees of the respondent.IIITHE UNF \IR LABOR PRACTICESIntroductionThe unfair labor practices, hereinafter discussed in detail, occurred withinthe framework of these general factsThe respondent about November 1, 1945,in order to increase production, changed its employees from a one shift, 55 hourweek, to three shifts of 40, 45, and 55 hours per week respectively.On aboutJanuary 10, 1946, respondent announced to the`eniployees that there was aproduction drive on and that if the employees turned out a certain quota, theywould be rewarded by receiving 1 week's paid vacation over the Fourth of Julyweek and a bonus of one 40-hour week's pay in addition to the 1 week's paidvacationThe Union commenced an organizational campaign among respondent's em-ployees sometime in January or the early part of February 19413. On themorning of February 20, 1946, Newman, vice president and manager of therespondent, held a meeting in his office with his plant superintendent and four NEWMAN MACHINE COMPANY, INC.227of his machine operatorsAt this meeting among other matters discussed wasthe plan for the Committee.Following this morning meeting, which lasted forseveral hours, Newman called a mass meeting of his employees for 3:30 p in.of that day.At this meeting which was addressed first by Newman and thenby Employee Marvin J. Dameron, the members of the Committee were selected.Dameron, who had been called into Newman's office for the morningsession,received the largest number of votesRubin C Thomas and John R Short werethe two other employees elected to serve on the CommitteeDameron wasdischarged February 22, 1946.Thomas and Short are still employed by therespondent.On February 22, 1946, Newman called another mass meeting ofhis employees for 3:30 p. m. to elect a successor on the Committee to fill thevacancy caused by the discharge of Dalneron. Employee Hick was elected ;lie is still in the employ of the respondentOn February 25, 1946, occurred thetermination of employment of the 17 employees other than Dameron, named inthe complaint as having been discharged or laid off by the respondent in viola-tion of the Act. (As previously stated a motionto dismissthe complaint asto 5 of these employees has been granted )Also on February 25, 1946, the re-spondent's employees were returned to a one day shift, 55 hour week.icstiunit.and coercion-; don'triationand support of theCaninlittee1.Meeting in the office of Newman on February 20, 1946The meeting commenced about 8 a in and lasted until around noon. In at-tendance were Newman and Perdue, plant superintendent, and employees Dam-eron, Deans, Foster, and Simpson -The employees had been told by Perdue toattendNewman gave substantially the following reasons for calling themeeting. that there was dissatisfaction among the employees concerning theirworking conditions, and the management was concerned about production; thatthe above-nailed employees were called because they operated the most impor-tant tools from a production standpoint ' Newman gave as a reason whyDaniel on and Deans were present : that lie had heard they were creating dis-satisfaction among the employees 'Deans testified that when Dameron and himself entered the meeting they wereaddressed by Newman, in effect, as follows :What ate you two fellows trying to do, cram a Union clown my throat?Mr Newman was sitting at his desk.He said '*Have a seat". I thoughtmaybe I was to be the only oneA little later I saw Bill Simpson come in.A little later Lewis Perdue, Mr Dameron, and Mr. Deans came I don'tremember who was first, but they all carne in and I had an idea what it wasall about, but I was a little bit scared and nervous. It started out to be abattle royal, it looked like.Mr Newnan was very furious, talking very fast1D.imeron operated an external grinder. Deans an internal grinder, Foster a turret lathe.and Simpson an engine lathe. The entire production depended greatly upon the outputof these machinesNewman testified that he heard Dameron was trying to create dissatisfaction in theshop and that Dameron lijad said the shop was not being kept clean, cylinders were beingleft on the floor.Newman also testified that he had heard, the previous night, a reportthat Deans was telling the men that it was against the law for one employee to run morethan one machine. (There were four or five employees, according to Newman, who haveran more than erne machine )iFoster is still in the employ of the respondent.He impressed the undersigned asbeing a conscientious and credible witness. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDand sharp.He was looking at Dameron and DeansHe didn't give muchattention to us [Foster and Simpson].He didn't loop, my way much andhe says, "I guess you men know why you are in here." Nobody said any-thing.We all looked at each other.He [Newman] said, "I didn't thinkyou boys would do as dirty a trick, especially you Dameron.You learnedyour apprenticeship here."He looked over to me and Simpson. He says"Foster, I want you to know you and Simpson are not in on this, you wouldn'tdo as dirty a trick to Newman. You are not guilty. You are in here solelyas witnesses." * * * It went from one thing to another like that. Ican't remember all of it, what all the length of the discussion was, but themain thing was the union.He said he would not do business with an out-side union.He rubbed this down our throats until'I hardly could not takeit, you are all "saps" and "suckers", we are all "saps" and "suckers" * *Finally he seen I was determined to say something and he says, "Go ahead,Foster, you can talk." I says, "Mr. Newman, I appreciate your bragging onme, on my work and all, but I don't want to feel like an angel sproutingwings."I says, "I am not " I says, "I am not the head man, but I am asguilty as the others".Pretty close to that is what I said * * *When Itold him this, he says to me, "You belong to the union?"He says, "Foster,you did join?" I said, "Yes, sir."He said, "I didn't know that."He said,"Why do you want a union?" I explained the reason.Dameron's testimony was substantially in accord with Deans'.Other thantelling Newman that he had signed a card, Simpson took no active part in themeeting.The undersigned credits the mutually corroborative testimony ofDeans, Foster, and Dameron.According to the credited testimony of Dameron, Newman accused him oftrying to run the respondent's business and stated "that if they persisted informing a Union he [Newman] would close the shop." The witnesses are indisagreement as to who first suggested the formation of the Committee. Damerontestified that Newman proposed the Committee and his testimony is supported bythat of Deans and Foster.The respondent contended that it was Dameron whosuggested the formation of the Committee.'Dameron testified in that respect as followsQ. You say that Mr. Newman proposed a committee.Exactly how was that pro-posal made, can you recall?A.Well, he [Newman] said, "Now, I am just going to get tough with you rightnow."He said, "I am just telling you right straight,I am not going to do businesswith an outside union " "But," he says, "If you boys want to have a little shop com-mittee, labor management committee * * * I think we can arrange that andwork out, work very peacefully together." "But," he said, "I absolutelyrefuse todo business with an outside union." "And," he says, "Why it is to your advantageto form or help me form a workable labor management committee, because * * *you won't be having to pay dues to an outside union."Q.Was anything said about meeting later in the day, about a meeting that was totake place later in the day?A Yes sir, he [Newman] said "I am going to call every man I got in here downbefore the time clock at 3:30 this afternoon."He said, "We are going to get thisthing settled once and for all."Perdue testified concerning the same matter as follows :Q Mr. Perdue, will you please state whether or not you have a positive recollectionas to who suggested the formation of a labor management or grievance committee atthe meeting in Mr Newman's office on Februaiy 201A. That came up through discussion.We were talking about dissatisfaction inthe shop, the various conditionsMr. Newman asked the question, how are thesethings handled in other shops.Mr. Dameron spoke, he knew of one shop that had alabor management committee and he explained the functions of the committee.Outof their discussion there, the decision to form a labor management committee cameabout. NEWMAN MACHINE COMPANY, INC.229Regardless of who suggested the formation of the Committee the record clearlyshows that Newman favored the formation of the Committee, and that he tookimmediate steps to put it in effect.According to the testimony of Dameron,which the undersigned credits, in view of the events that followed, Newmandemanded that the four employees present give their support to the Committee.'2.Mass meeting of the employees in the plant on February 20, 1940The employees were called into this meeting at the direction of Newman.All' of the employees, including supervisors, were present.Two of Newman'sstenographers were present to take notes of the meeting.These notes weredestroyed.'Newman addressed the meeting, explaining that the purpose ofthe Committee was to handle grievances.He told the employees, however, thatthey were free to join the union.After completing his address, Newman intro-duced Dameron who was standing beside him. Dameron testified in substancethat he told the employees he had agreed to accept the Committee as he felt itwas the best that could be obtained under the circumstances but that if it didn'tprove a success he would use his efforts towards bringing the Union into theplant.The undersigned credits Dameron's testimony which is corroborated bythat of Foster and Deans'After Dameron had completed his talk, Newman again addressed the employeestelling them they were free to select their representatives.Newman testifiedthe meeting lasted about 15 minutes.Newman and the supervisors withdrewfrom the meeting before the balloting began. Pencils and ballots were furnishedby the respondent.Employees voted first on the formation of the Committeeand then for the Committee members.The ballots were carried by Dameron andHiatt, an employee from the shipping department, to the private office of New-man where they were counted in the presence of Newman, Perdue, and Dameron.Employees Dameron, Shoit, and Thomas were elected to serve on the Committeeas the representatives of the employees, Dameron receiving the largest vote.'Dameron testified***so one by one he [Newman] weeded out the others, * * * until he gotaround to me, the fourth member that was these in the conference.Well, I had tosay "yes" or just pick up and get out, so I finally agreedAnd then I asked him foran opportunity to speak to the men when we got down at thismassmeeting that hesaid he Was going to call in front of the clock.He said "All right, you have thatprivi]eee."And I told him "I havesigned several cards andthose fellows will say you wentin the office and you got a dune raise and now you are selling us down theriver orletting us down " So I toldhim "Iam going to speak to them and tell them that thislabor management committeemeansaccept that or we will all be without a jobbecause you will close the plant and that we have accepted it until July 4." Seefootnote7, antra.6Newman's testimony concerning the destruction'of the notes made by the stenographersis asfollows :QWas a record made of what was said at that meeting'A. I had two of our stenographers to come down to try to make a record of it anddidn't get it.They didn't even get enough of it, the talking was done too fast andnot done before an experienced stenographer, to the point where the record was ofno value and it was destroyedWith respect to the speechmadeby Dameron to the employees at this meeting Fostertestified as followsQ What was said by Mr Dameron?A Mr. Dameron made a little talk, didn't last very long and he said, "Fellow, Ihave tentatively and conditionally agreed to this little committee that Air Newmanhas formedBut," he says, "I want to say this, that if it doesn't work after thefourth,***then I am going to push with all my strength and encourage [sic]and energy for this outside CIO union," * * * "I mean I am going to fightfor it." 230DECISIONSOF NATIONALLABOR RELATIONS BOARD3Mass meeting in the plant on February 22, 1946Dameron was discharged about 2.15 p in.February 22, 19468 At the direc-tion of Newman the employees were assembled about 3 p in. of that clay in theplantNewman madean addressinforming the employees that Dameron hadbeen discharged and instructed the employees to elect a member to serve on theConnnittee in Dameron'sPlace.Newman toldthe employees that Dameronhad received so many votesit gavehim the "bighead."Newmanadvised theemployees to select a man with some sense 0 Two stenographers were at thismeeting for the purpose of taking notesAccordingtoNewman,these notesalso weredestroyed,fot the same reason as the notes of the mass meeting onFebruary 2080After his talk,Newmanwithdrew.Accordingto the creditedtestimony of Foster,some of the employees"appearedto be disgusted" and liehimself did not vote.4.Activities of the CommitteeOnly two meetings have been held by the Committee and both were instigatedby Newman The first meeting took place about 2 weeks after the election ofthe Committee It was held in a private room of a local restaurantThomasand Short of the Committee and Newman and Perdue for management, werepresentNewman paid for the dinnersSubjects discussed pertained to thework of the shop being held up by the drill presses and some grievances pertain-ing to employees Bryson and HowertsonThe second meeting was held about2weeks later in Newman's private officeThis was attended by Committeemembers Short, Thomas, Hicks, and Newman and Perdue. Newman and Perduehad a grievance against Employee Shelton and complained to the Committeethat he was "laying out" on Saturday and -Monday morning; they requestedthe Committee to explain to Shelton to be on the job or take one less important.One grievance, a complaint of John Castle. concerning some shavings fallingabout his machine, was discussedThomas requested Newman to post theresults of the meeting on the bulletin board as the employees had been askingquestionsNewman agreed to do soNo further Committee meetings havebeen heldThe Committee never met with the employees or collected dues.5Summary and conclusions as to the CommitteeAlthough Newman denied that lie first suggested the formation of the Com-mittee, he participated therein and at all times was a dominant influence inthe affairs of the CommitteeThe plans for its cieation were formulated inhis office on the morning of February 20, 1946. The mass meeting of eni-ployees that afternoon in the plant was arranged by hnnThe employeeswere notified to attend by the respondent's supervisorsNewman opened themeeting with an address and explained the purpose of the Commit teeHe had'The circumstances surrounding the discharge of Dameron are discussed in a latersection of this report0This appears fi om the following credited testimony of FosterQ Did work stop"A Yes, sir,all over the plant.Q.Who spoke'A Mr NewmanQ Do ion remember what lie first said 9A***"Men,"lie said,"I regret to tell you that we are called together herefor you to elect a new member * * * It became necessarv to fire the formermember,***Imean Mr Dameron***He got so many votes it gavehim the big head***This time select a man with some sense * * * Idon't know why we can'thave a little union,a little company union of our own10 See footnote6, supra. NEWMAN MACI-lINE COMPANY, INC.231two stenographers present to take notesHis supervisois were in attendance.Ballots and pencils for the balloting which followed were furnished by therespondent.At Newman's instructions,after the election,the ballets werecarried to his office for countingFollowing his dischaige of Dameron, lieagain had the employees assembled in the plant and instructed them to electa successor to take Dameron's place on the CommitteeStenographers wereagain present to take notesThe were fact that the supervisors were with-drawn and the employees permitted to choose the members of the Committeein the absence of management representatives,does not absolve Newman ofthe responsibility of having brought the Committee into existence or of havingin effect directed its formation and administrationThe olily meetings heldby the Committee were instigated by NewmanBecause of all these circum-stances the undersigned finds the employees did not have the complete freedomof choice as to their bargaining represeutativeswhichtheAct provides forthem "The undersigned further findsthat Newmanin instigating the formation ofthe Committee was motivated by his antipathy towards the Union as evidencedin his statements to the employees in his office on February 20In view of the foregoing and upon the entire recoi d, the undersigned findsthat the respondent dominated,interfered with, and contributed suppoi t to theformation and administration of the Committee,and thereby interfered with,restrained,and coercedits employees in the exercise of the lights guaranteedin Section 7 of the Act.B The disc)immatorl/ dischalgc of illaivtmt,.J Damcroii,Dameron was first employed by the respondent in 1939 as an apprentice.His starting wage was 27 cents an hornHe was making around 60 centsan hour in 1041 when lie left the respondent to take a job at the shipyardsinNewport News, Virginia, where lie remained until it mass lay-off occurredo there in September 1945He returned in September 1945 to the respondent'splantHe was hired to operate the external precision grinder, at the top ratepay of $1 an hour Sometime in January 1946, lie met Sandetur, RegionalSupervisor for the Union, and on February 4, he signed a membership appli-cation cardThereafter he was very active in behalf of the-UnionAt themeeting in Newman's office February 20, 1946 he frankly displayed his preferencefor the Union 12His talk to the mass meeting of employees that afternoonitN L R B v Linn.-BeltCo, 311 U S 584, 58S12Perdue testified in that respect as followsQ Was a union mentioned at all in the conference held on the morning of Febunary20, 1946?A. It wasQ.What was said'iA Mr Dameron brought up the fact that they were tiling to organize a CIOunion therestsssQ Well, what else did Dameron say about the union at that meeting, exactly whatelse did he sayzsssasA He was truing to sav he wanted to bring a CIO union into the plant .Hethought we ought to have a CIO union there believed in it llr Deans didHetalked along about what the union could do organizing in the plantQ Did he say lie and Deans were organizing a CIO union in the plant'A He didn't say thatHe said they were signing up uienibeis for the CIO unionHe didn't say he was an organizerQ Did he say Deans was also signing up members'A He said that he was He didn't sav Deans was He and Deans were togetherand they talked about the unionThey were both in there talking for it, telling uswhat a wonderful thing it was and that he was taking memberships of the union 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso clearly shows that he agreed to make a test trial of the Committee onlybecause he felt it was the best that could be obtained at that time'sHis dis-charge took place at the plant about 2: 15 p. in February 22, 1946Respondent contends that it discharged Dameron for (1) insubordination and(2)absenteeism.As to Dameron's alleged insubordination, Perdue testifiedthat about 2 weeks prior to the discharge, he warned Dameron about leavinghismachine; that again on the morning of his discharge, because Dameronleft his machine and wandered over the shop, he was compelled on two occasionsto again warn him to remain at his machine ; that after the last warning, havingnoticed Dameron again away from his machine, he walked over to the machineand told him, "That grinding must be done ; If you can't do it, I am going tohave to put somebody else here . . . I hate to fire you" : that Dameron replied,"You can't fire me"; that he [Perdue] reported this to Newman who thereupontold him, "You can't have any man -out there who will tell you you can't firehim" ; that Dameron was thereupon discharged"Dameron testified that he was given only one warning by Perdue and thatimmediately thereafter he went to his machine and refused to have any conver-sation with other employees since he knew that he was likely to be firedHeadmitted that on both February 21 and 22 he spent some time away from hismachine talking to employees but claimed it was due to the fact that variousemployees desired to discuss their grievances with him 35He also testified thatSee footnote7, supra.Perdue testified as to the events leading up to the discharge of Dameron as follows :Q. There has been testimony in the hearing with reference to warnings given toMr. Dameron, by you.Will you please state what warnings. if any, you gave him.when they were made, if they were made, and what was the nature of the warnings?A. I would say about two weeks prior to our conference in Mr Newman's office pro-duction was getting mighty slow, grinding particularlyI asked Mr Dameron to comeintomy office . . . I said, "Jack, I want to talk to you about grinding. You arenot doing enough work. I did not call you here to fuss with you, I called you to talkabout grinding."srawornMr. Dameron left in good spirits.He told me he would go out there and show me hecould do more grinding than any man had»tsnseaI noticed he didn't get much done on Thursday [February 21]I thought probablyhe would settle down by Friday, but he didn't.He spent considerable time wanderingaround all over the shop, engaging in conversation away from the machineThemachine was not running, it was not producing I saw Mr Dameron at one placeearly in the morningHe was away from his machine I says, "Jack we have tohave this grinding done . .I hate to do it, but if you can't get this grinding done,I will have to get somebody else to do it " That was allHe went back to the machine.Iwould say at eleven o'clock that morning, conditions did not improveI noticedJack away from the machine I went over to the machine. I says, "Jack, I thoughtIwouldn't have to warn you againThis grinding has got to be done If you can'tdo it, I am going to have to put somebody else here " I says, "I hate to fire you."He says, "You can't fire me" I says, "Yes, I can, let us forget that stuff, let mesee if you can get some grinding done " I reported that to Mr NewmanMr New-man said, "You can't have any man out there that will tell you you can't fire him,"and he was firedDameron's testimony concerning the events surrounding his discharge is as follows :Q After the election [of the Committee] did any of the employees come to you andask you to handle grievances?A. Yes, sir, these were several of those.$3ti4iQ Did you get any on the morning of February 22 and can you tell anything con-cerning the method of your getting those grievances'+A. Yes, sir.About 9 30 1 believe it is, the canteen upstairs was allowed to open NEWMAN MACHINE COMPANY, INC.233his work on February 22 was extraordinarily heavy and that he was compli-mented on his production on that date by one of respondent's foremen 1B Thistestimony was not deniedDameron denied that he told Perdue that he[Dameron] could not be discharged. The undersigned credits his denial.The respondent made no denial of Dameron's testimony that his conversationson February 21 and 22 were with employees concerning their grievances, andthe undersigned credits Dameron's testimony in that respect" The respondentdid not attempt to disprove, by its records or otherwise, Dameron's testimonythat on the day of his discharge, his work was unusually heavy and that he pro-?uced more than a normal amount of work on that date 18 The undersigned con-cludes that Dameron's production on the date of his discharge was satisfactory.The undersigned discredits Perdue's testimony that he gave Dameron a secondwarning on February 22 about remaining away from his machine. The under-signed finds from the evidence that there is no rule against the employees talkingin the plant, and it is reasonable to assume that the employees, following themass-meeting of February 20, would discuss their grievances with Dameron. Theundersigned believes Dameron's testimony, however, that following Perdue'sfirstwarning, he did not leave his machine to participate in those discussions.His production on the date of his discharge negatives the respondent's conten-tion that he was excessively absent from his machine on that date.for a few minutes so that if we wished to have milk or anything, we could go upand get it and come back.sr*w*a*On the way up I was approached by one of the men who had been discharged, .he had a grievance.He was in the act of telling me what it was I was trying toexplain to him that I couldn't do anything, that that wasn't the proper method ofhandling it . . . While I was in the act of describing this particular routine to him,why Mr. Perdue noticed me and told me that if I did not quit talking on the job, Iwas going to get fired. . . . I said "You don't generally give a man any warning,you just give him his pay check and a slip in it telling him not to come back."He[Perdue] says, "Nevertheless you have that warning." I said "Yes, I have that."I turned right away and I went to work . . I stayed at work regularly fromthen until the time I was discharged.On numerous occasions after that, peoplewould pass by my machine, tag me on the back and say, "Listen, I want you to do soand so " I kept right at work and I said, "I cannot talk, I have been warned not totalk because if I am caught talking to you or lose time from my job, I am going to befired."16Dameron's undeiiied and credited testimony concerning his work on February 22,1946, is as follows*Q How much work had you turned out that day before you were firedA I knew the pressure was on, sir and I know that I was doing an extraordinaryamount of work and I can prove that.Q.Well,when you say "extraordinary" how do you mean, can you measure it?A Well, yes. Several people in that plant have been employed on that samemachine, although they might not have been in the habit of working as fast as I did,but they told me that the average time on that particular piece of work that I wasdoing,which happened to be feed rollers for No 500 Planer Matchers was around50 minutes to an hour. That morning I had nine finished and a tenth hanging inthe machine.Q At what tine?A By the time I was fired, discharged. [He was discharged about 2 15 p m.]Q.Had you spoken to or did you speak to any supervisors concerning your workthat day?A. Yes, yes I didMr. Spencer was a foreman. I spoke to him. I said, "I havebeen told that I am liable to be fired . . Do you think that is a good morningswork?"He said, "I certainly do . . . I think that is excellent . . . Also yourwork has been satisfactory all along. . . . I haven't any fault to find with you."" See footnote 15,supra.i" See footnote 16,supra. 234DECISIONS OF NATIONALLABOR RELATIONS BOARDIn support of its alleged second reason for discharging Dameron, the respon-dent showed by its records, and it was not disputed by Dameron, that hisabsenteeism record between the time of his employment in September 1945 andhis discharge was as follows:October 11 he was out 10 hoursOctober 15 he was out 10 hoursOctober 26 he was out 10 hoursNovember 13 he was out 1/ hourNovember 16 lie was out 31/_2 hoursNovember 19 he was out 10 hoursNovember 22 he was out 10-hoursDecember 13 he was out 2 hoursDecember 20 entire week 55 hoursDecember 27 he was out 21/2 hoursDecember 31 lie was out 2 hoursJanuary 16 (1946) he was out 2 hoursJanuary 17 he was out 1 hourJanuary 18 he was out 31/ hoursJanuary 30 he was out 2 hoursFebi nary 1 be was out 10 hoursFebruary 2 he was out 5 hoursFebruary 15 he was out 5 hoursDameron, while not disputing his absenteeism record as produced by the re-spondent, gave credible explanations concerning his absences and testifiedwithout contradiction that all of his absences were either authorized or "ex-cused" 19That this was true is convincingly evidenced by the fact that at notime prior to his discharge was he either disciplined or warned on account ofhis absencesAs a matter of fact, Newman's actions on February 20 clearlyindicate that he regarded Dameron as a permanent employee and relied on himto persuade the employees generally to favor the Committee.Dameron's recordshows no absenteeism during the week prior to his dischargeAdded to thesefactors is the undi,puted fact that absenteeism was general among the respond-ent's employees.ConclusionsThe undersigned has found that Newman was opposed to the Union and spon-sored the formation of the Committee for the purpose of blocking the Union'sattempt to organize the respondent'splant.It is clear that Newman hadknowledge that Dameron was the leading advocate among the employees in be-half of the UnionWhileDameron agreed to the formation of the Committee,he made no attempt to conceal his scepticism that employee benefits would bederived from the Committeeand told theemployees in the presence of Newmanthat if the Committee did not succeed lie would throw all his strength to theUnion.20 It was clear to Newman,therefore,that in becoming associated with10For example, Dameron testified concerning 1 week's absence as followsQ Excused, in what way'iA Well, as soon as I could get to where I could move around, why I went up tothe plant and told then, "I have been sick, still am not able to work, practically every-body in the house ivheie I Lie is sick and I have to be up and around to kind of helplook after themThey said. That is all right, go ahead and just as soon as you canget to where you can turn loose and come back to work, -,why come on back 'The respondent made no denial as to the foregoing testimony and it is credited by theundersigned11 Seefootnote7, supra NEWMAN MACHINE COMPANY, INC.235the Committee, Dameron had not renounced his militancy in behalf of self-organi-zation among the employees. Two days later he was dischargedIn view of the entire circumstances, and particularly the timing of the dis-charge, the undersigned is unable to credit the testimony of Perdue and Newmanthat Dameron was discharged because of absenteeism and insubordination.Admittedly absenteeism was general among the respondent's employees andemployees other than Dameron were shown to have been absent as much or morethan Dameron but were not discharged until the respondent reduced its forcethrough the elimination of work shifts 221That Dameron left his machine at timeson the clay prior to his discharge and also on the day of his discharge is admittedby him, but the record shows that his conversations on those dates, were heldto discuss, in his capacity as a member of the Committee, grievances which theemployees might wish to refer to the Committee, and when warned by Perduethat he would be discharged if lie continued this practice during working hours,he-immediately desisted.'-'The undersigned does not credit Perdue's testimonythat Dameron ignored this will ning or that when warned a second time Dameronreplied, "You can't fire me."There is nothing in the record outside of this inci-dent which would indicate that Dameron was insubordinate in his attitude orrefused to obey instructions given him by his supervisors.23The record showsDamermi was a highly skilled workman, filled one of the key jobs in respondent'splant, and received the highest rate of pay among respondent's employeesThatliewas also popular and influential among the employees is shown by the factthat in the election or employees to the Committee, he received the highest num-ber of votes.The undersigned is convinced that the reasons for his dischargeadvanced by the respondent were pretexts and that the actual motive for his dis-charge lay in respondent's vehement opposition to the Union and its realizationthat Dameron, as a militant and popular leader among the employees, repre-sented a continuing threat of unionization.Accordingly, and upon the entire record, the undersigned finds that Dameron'sdischarge on February 22, 1940, was an integral part of respondent's plan tothwart genuine self-organization among the employees and was effectuated be-cause of Dameron's union membership and activity on behalf of the Union. Bythe said discharge of Dameron,the respondent discriminated in his hire andtenure of employment and discouraged membership in the Union, thereby inter-fering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in -Section 7 of the Act.C.TheFcbtuaitj25, 19116, reductionof ivoib,shiftsAs preuously suited, the respondent on or about November 1,1945,in order toIncrease production,changed from a one shift, 55 hour week,to three shifts of21Newman, testifying from the records, cited the absenteeism of all the employees namedin the Board's complaintWhen asked to produce absenteeism records of a representativelist of employees not named in the complaint, the respondent stated that this would requitea week or more and no such records were producedThere is therefore no basis, exceptNewman's unsupported testimony, for a comparison between the absenteeism of the dis-charged employees and of other employeesgenerally.22This finding is based on the credited testimony of Dameron, that he received only onewarning from Perdue and thereafter remained at his machine refusing to discuss giievanceswith employees for fear of being dischargedSee footnote 15,supra23 It IS significant that the respondent did not cite any other alleged act of insubordi-nation during Dameron's considerable length of employment. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD40, 45, and 55 hours a week, respectively."At that time there were approxi-mately 100 employees and this number was increased to about 116 by February25, 1946.On this latter date the respondent returned to the single shift and,without prior notice or warning, discharged 17 employees.The Boardallegesthat 12 of these discharges were discriminatory.The respondent's position isthat it made the reduction in shifts for business reasons solely and that underthe single shift which resulted there was a surplus of employees to the extentthat it was necessary to dismiss some 17 employees.Newman testified that the change from a one to a three shift operation inNovember 1945, created dissatisfaction among the employees, particularly amongthose employees whose "take home" pay was reduced because of a reduction inthe hours of their work weekCertain wage increases were granted those whosehours were reduced and this in turn created dissatisfaction among the groupwhich remained on a 55 hour week and who were not receiving as high anhourly rate as employees on the other shifts 2"According to the respondent'switnesses, production fell off under the multiple shift operation and by theearly part of February 1946, was drastically lower than it had been prior tothe change to the multiple shift.20These same witnesses testified without con-tradiction that after the return to the single on February 25, 1946, productionreached new high levels and has been greater than production attained underthe multiple shift 2sThat there was a considerable amount of dissatisfaction among the employeesunder the multiple shift operation is clear from the testimony of Board as wellas respondent witnesses, and the undersigned finds that widespread dissatis-faction did exist and was naturally the normal concern of the respondentNosubstantial and credible evidence was adduced to contradict the respondent'scontention, supported by oral testimony, that production suffered under themultiple shift arrangementThe undersigned is convinced and finds that therespondent may very well have concluded, out of business considerations solely,that a return to the single shift mode of operation was desirable and imperative-While the timing and manner of effectuating this change arouse suspicions, of-iNewman testified that the change to the multiple shift was made when the respondentwas requested by a government agency to try to increase its production due to the generalscarcity of housingNewman referred to the change as an "experiment"and testifiedthat certain departments were never converted to the multiple shift plan.Perdue testifiedthatthe change was "gradual"21Newman testified that nien who were placed on the 45 hour shift were given an hourlywage increase of 10 peieent, whereas those who were transferred to the 40 hour or nightshift,were given a raise of 15 percent "The men that were working 55 hours a weekwere very dissatisfied,"Newman testified,"because the men that were making 40 and 45hours a week were getting a higher hourly rate, even though they still weren't takinghome-even though the men making 55 hours a week were still taking home more moneythan the 40 and 45 hour shifts. The men on the 40 hour shift were very dissatisfiedbecause they didn't have the hours the other men had * * * The men on the 45hour shift were dissatisfied for two reasons.They didn't have quite as high a rate as themen on the 40 hour shift and they didn'thave as many hours as the men on the 55 hourshift "20Perdue testified,"Production picked up at first,for the first few weeks particularly.It began to drop off, got to the point where we wasn't getting the production out of twoshifts we previously got out of one. Through January and the early part of February, pro-duction was just gradually going down,lower than at any time since I have been with thecompany."27Perdue testified,"Production began to pickup in the early days of March.By the endof March our shop was producing more per man than at any time in its history." NEWMAN MACHINE COMPANY, INC.237discriminatory motive,2B the undersigned is not persuaded that it is establishedby a preponderance of evidence that respondent's decision to revert to the singleshiftmode of operations was in and of itself motivated by other than non-discriminatory business considerationsThis finding, however, does not pre-clude the possibility that selection of men to be discharged pursuant to thereduction in work shifts may have been made on a discriminatory basis. A con-sideration of this problem follows.D. The discriminatory discharge of John L DeansOn the afternoon of February 23, 1946, Perdue was calledto Newman's officeand advised by Newman that a decision had been made to return to a single shiftmode of production. Perdue testified that Newman advised him :We have decided to lay off our night shift, put all men on a 55 hour a week,on an equalbasis.We have asked you to come over here and help us pickout the men that should be dismissed. It is going to leaveus a surplus ofmen.Pursuant to these instructions, Perdue prepared a discharge list and the em-ployees selected for dismissal were notified of their respective discharges onthe following Monday, February 25. In general, they appear to have been selectedwithout regard to the work shift on which they were employed. Perdue testifiedthat the discharges were based on records of efficiency, period of service, andabsenteeism.Newman testified, "We decided to keep our best and most efficientemployees regardless of the shift on which they worked or seniority either."Among those discharged was John L. Deans.Deans entered the employ of the respondent in August 1945.He operatedthe internal grinding machine, considered by the respondent as one of the fourkey machines in the plantHis starting salary was 75 cents per hour and hewas receiving95 cents an hour when his employment was terminated. He joinedthe Union on February 4, 1946, and with the exception of Dameron was themost active of the employees in his endeavor to organize the plant.Newmangave various reasons during his direct and cross-examinationsas to why Deanswas present at the meeting in his office the morning of February 20, 1946 2°From the record the undersigned concludes and finds that Newman had Deanscometo his office because together with Dameron he had beenengaging in unionactivity at the plant.From this meeting it is clear that Newman consideredDeans to be a leader in the Union's efforts to organize the plant.Respondent asserts Deans' absenteeismwas a majorfactor inhis discharge.Respondent's record of Deans' absenteeism was not disputed and showed thatDeanshad been absent on 85 days for periods varying from 15 minutes to a fullday.About one half of these absences were for 1 hour or less.Deans testi-fied, and itwas not specifically denied bythe respondent,that his absences wereeither excused or condonedAs previously observed,absenteeism was generalin the respondent's plant, andwhereas Deans' may have beenconsidered moreserious thanothers becauseof the key job which he filled, at notime prior to his21The decision to return to the single shift mode of operation was made on the after.noon of February 23, a Saturday,and only one day following Dameron's discriminatorydischarge.It was made without warning or intimation to the employeesPerdue testifiedthat the decision was made by the officers of the respondent and that he was not con-sulted,although he was called in on the afternoon of February 23 and advised that ithad been made.Newman and Stout, the respondent's personnel man, were present inNewman's office when Perdue arrived, and, later,the respondent's attorney was present.11See footnotes 1 and 2,supra. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarge was he disciplined because of absenteeism or warned that it would beconsidered a basis for his dischargeWhile it does not appear that seniority was a controlling factor in deter-muling the order of discharges pursuant to the return to a single shift, Perduetestified that it was one of the elements that he considered in making up thedischarge listThe record shows that Deans commenced to operate his machinebefore the multiple shift was introduced into the plant in November 1945.Ad-iuittedly, subsequent to that date some IT employees were added to the respon-dent's pay roll. It seems clear that from a seniority standpoint Deans wouldhave been continued on his machine when the respondent decided to return tothe single shift, particularly since his was one of four key machines upon whichthe entire production depended, and normally nien of lesser seniority wouldhave been laid off firstFinally, the record indicates that Deans' work was efficientHe started ona 55 hour week shift and because of his difficulty in reaching the plant on timerequested that his hours be reduced to 45This request was granted and hewas given a wage increase of 10 cents an hour Perdue admitted that themachine provided sufficient production on the basis of a 45 hour weekDeanstestified that immediately following Daineion's discharge, he was asked byNewman and Perdue if he still wanted to resign 3° Deans replied in the nega-tive but indicated his willingness to resign it it would be "beneficial to the shop" 31The undersigned credits this testimony.ConclusionsUpon the basis of the entire record, the undersigned is convinced and findsthat Deans was selected for discharge on February 25, 1946, not because of thereasons advanced by the respondent but because of his union and concertedactivities.The respondent having rid itself of Dameron numediatel^ ap-proached Deans with reference to the lattei's earlier threat of resignationTheundersigned believes it is clear that on this occasion, before the change backfrom the multiple to the single shift had been decided upon, the respondent wasconsidering ways and means of getting rid of Deans It was consistent withitsdiscriminatory discharge of Dameron that it would next turn to Deans3031In Newman's office on Februai y 22, Deans had threatened to resignDeans testified concerning this interviewMr Newman and Mr Perdue came over to see me and said "Are you still of thesame opinion that you were on Wednesday, in the morning meeting""Meaning, wasI still of the same op.aion of resigningAnd I says, "Will it be beneficial to the shopif I resign I"He said, "I am not asking that "He says. "Are you still of the same opinion inwanting to resign as you were Wed nesday'i" I said, "No " Then he asked me again,I air pretty sure about resigningI think it was three tiles he asked are and Irefused twice flatly and once I told him if it was beneficial to the shop I would resignThen I told Mr Newman I would be nuclei a handicap as long as I was in the New-man Machine Company and lie says, "Deans, I know you will be under a handicapbecause Wednesday morning you taught vie how to be cold-blooded, and, lie sins, "Iam going to be cold-blooded "Then I told him about the machine, it was an out-dated machine, it wouldn't workvery efficiently, so I asked lam about having it fixed upThen I asked Mr Newman if it was possible for me to get the raise I was supposedto get on March 1 DIr Newnan turned to Mi Perdue and asked him did I have araise coning and Mr Lewis granted that I did have a raise comingQ By Mr. Lewis-A Mr Lewis Perdue granted that I did have a raise coming March 1, so Mr New-man says, "Well, it is in keeping with line of policy of Newman Machine Company togrant this man his raise, providing lie sticks on his job, doesn t talk, and ceases unionactivities and agrees to the labor management committee." NEWMAN MACHINE COMPANY, INC.239since the latter, after Dameron, was unquestionably the most militant amongemployees in union activities.That the discharge of Dameron and Deans waseffective in furthering the respondent's desire to thwart self-organization amongthe employees, is evidenced by the fact that following these discharges sub-stantially all union activity in the plant and attendance of union meetingsby respondent's employees ceased.While the undersigned has found that respondent's action in returning tothe one shift mode of operation was bona fide, the undersigned is convincedthat except for his union and concerted activities, Deans would not have beenone of those discharged pursuant to the resultant curtailment of operations.The undersigned accordingly finds that by the said discharge of Deans, therespondent discriminated in regard to his hire and tenure of employment anddiscouraged membership in the Union, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.E Thealleged discriminatory discharges on February 25, 1946The evidence concerning the 11 employees who were dismissed with Deanson February 25, who are alleged also to have been discriminatorily discharged,is substantially as follows :William L. Ku ]cleanwas employed as stock-room manager.Respondent injustification of his lay-off furnished convincing evidence that a former em-ployee, James R. Wilson, had held this position at the time he entered thearmed services, and that Wilson was discharged therefrom on February 3, 1946,and had requested to be reassigned to his old jobFrom the record, the under-signed finds that Wilson was entitled to be re-employed by the respondent asstock-room manager and that he returned to work on February 25, 1946, athis own request.Wilson was given an assistant for a few weeks to assist inrearranging the stock, but most of the time handled the stock room by himself ;thus there was no place for Kirkman in the stock room.-Richard Dillon Hutchings.His employment commenced in the fall of 1944and was terminated February 25, 1946.His job was -running a lathe.Hisstarting pay was 70 cents and he was receiving 90 cents per hour at the timeof his lay-off.He joined the Union about the middle of February 1946.Hegave two notices of resignation.The first one about 6 weeks after lie went towork.The differences which prompted his resignation were ironed out.About3months before the lay-off, he gave another notice of resignation.He hadanother conference with Perdue and agreed to give 2 weeks' noticeNewmantestified in effect that he was not sure that Hutchings would remain. Thistestimony the undersigned creditsOther than joining the Union and attending meetings,Hutchings was notactive in the Union.At one of themass-meetings,when it wasthrown open toquestions,Hutchings asked if it would not be a good idea if the fellows gottogether and decided on their grievances and gave them to the grievance com-mittee.Newman thought it was a good idea and there is nothing to indicatethat the asking of this question created any antipathy towards Hutchings. Therecord shows that Hutchings was not satisfied at the plant and that he wasplanning to go into business.James L. Thornbrowas employed July 16, 1945.At present he is in thearmed services and did not appear at the hearing. Tltornbro joined the Unionabout February 4, 1946, and was active in talking to other employees -about theUnion,and he signed up some employees.755420-48-vol 74-17 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert C. Raywas employed about October 25, 1945, as a drill press operator.He joined the Union about February 10, 1940, and talked to other employeesabout joining.Thelton Templeton,employed as a machinist, had been with the respondentless than 1 month when he was laid off on February 25, 1946He had joinedthe Union in 1938 at a different plant.He took no active part in attempting toorganize the respondent's plant.H C. Jenkins, H. K. Dillon, L. O. Leonard, J W. Scott, J. W. Collins, andA. L Overmanwere the other employees of the respondent whose services wereterminated on February 25, 1946None of these men appeared at the hearing.There is no evidence as to their union membership or activity.As stated,supra,at the conclusion of the hearing, Board's counsel moved todismiss the complaint as to five other employees ; they were discharged at thesame time, and, according to the respondent, for the same general reasons, asthe foregoing employees.ConclusionsThe undersigned has found that the respondent's decision to change from amultiple to a single shift operation was bona tide, and that this action createda surplus of some 17 employees. The undersigned is convinced on the basis ofthe entire evidence that with the exception of Deans, the respondent did notdiscriminate in its selection of men to be discharged in bringing about the re-quired reduction in personnel. In the case of Kirkman, it appears that hadthere been no general reduction in personnel he still would have been replacedby a returning veteran.Hutchings was obviously dissatisfied with his job andhad given two notices of resignation.Under the circumstances, it would appearlogical that the respondent would designate him as one of the dischargees in ageneral reduction of personnel.Six of the employees allegedly discriminatedagainst did not testify and there is no evidence as to their union membershipor activity.The Board's complaint as to them could be sustained only on thetheory that the respondent's action in reducing its work shifts was discrimi-natorily motivated and the undersigned has found that it was not. Of the re-maining three employees now under consideration, while the evidence indicatesthat Templeton joined the Union prior to his employment by the respondent, thereis no evidence that he was active in organizing the respondent's plant or thatthe respondent had any knowledge of his union affiliation.As to Thornbro andRay, while the evidence indicates that they were active in behalf of the Union,there is no evidence that this activity was of such conspicuous or outstandingcharacter that knowledge on the part of the respondent should be presumed.In view of the foregoing and upon the entire record, the undersigned finds thatthe Board has not established by a preponderance of evidence that the employeeshere under consideration were discriminatorily discharged or laid off, and ac-cordingly will recommend that the complaint be dismissed insofar as it allegesthe discriminatory discharge or lay-off of Kirkman, Hutchings, Thornbrb, Ray,Templeton, Jenkins, Dillon, Leonard, Scott, Collins, and Overman.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof. NEWMAN MACHINE COMPANY,INC.241V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices affecting commerce, the undersigned will recommend that it cease and desisttherefrom and take certain affirmative action which the undersigned finds neces-sary to effectuate the policies of the Act.It has been found that the respondent has dominated and interfered with theformation of the Committee and has contributed support thereto.The effectsand consequences thereof as well as any continued recognition of the Committeeas the bargaining representative of the respondent's employees, constitute a con-tinued obstacle to the free exercise by the respondent's employees of their rightto self-organization and to bargain collectively through representatives of theirown choosing.Because of the respondent's illegal conduct with regard to theCommittee, it is incapable of serving the respondent's employees as a genuinecollective bargaining agent.While it is true that the Committee has not func-tinued obstacle to the free exercise by the respondent's employees of their righteyes of the employees may still be viewed as the recognized exclusive bargainingagent.The undersigned accordingly will recommend that the respondent with-draw all recognition from the Committee as the representative of any of its em-ployees for the purpose of'dealing with the respondent concerning grievances,.labor disputes, wages, rates of pay, hours of employment, or other conditions ofemployment, and completely disestablish the Committee as such representative.It has been found that the respondent discriminated in regard to the hire andtenure of employment of Marvin J. Dameron and John L Deans. It will be rec-ommended that the respondent offer to them reinstatement to their former orsubstantially equivalent positions 32without prejudice to their seniority andother rights and privileges and that the respondent make them whole for any lossof pay they may have suffered by reason of the respondent's discriminationagainst them by payment to each of them of a sum of money equal to the amountlie normally would have earned as wages during the period from the date of dis-crimination to the date of the offer of reinstatement, less his net earnings" dur-ing said period.As has been found above, the respondent has employed various illegal methods,including domination and interference with the formation of a labor organiza-tion, discriminatory discharges, and other coercive conduct, in furtherance of ageneral effort and purpose to frustrate and discourage union organization by itsemployees.Because of the respondent's unlawful conduct and its underlyingpurpose, the undersigned is convinced that the unfair labor practices committedby the respondent are related to other unfair labor practices proscribed by theAct and that danger of their commission in the future is to be anticipated fromthe respondent's conduct in the past.The preventive purposes of the Act will bethwarted unless the recommended order is coextensive with the threat. In order,81 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean "former position whereverpossible, but if such position is no longer in existence, then to a substantially equivalentposition."SeeMatter of the Chase National Bank of the City of New York, San Juan,Puerto Rico Branch,65 N L. R B 827.33By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondents,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company, 8 N.L. R. B 440Monies received for work performedupon Federal,State, county,municipal,or other work-relief projects shall be consideredas earnings.SeeRepublic Steel Corporationv. N L. It. B.,311 U. S. 7. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore, to make effective the interdependent guarantees of Section 7, to pre-vent a recurrence of unfair labor practices, and thereby minimize industrialstrife which burdens and obstructs commerce, and thus effectuate the policies ofthe Act, it will be recommended that the respondent cease and desist from inany manner infringing upon the rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, and the Labor-Management Committee, are labor organizationswithin the meaning ofSection 2(5) of the Act.2.By dominating, interfering with, and contributing support to the formationand administrationof the Labor-Management Committee, the respondent hasengaged in and is engaging in unfair labor practices, within the meaning of Sec-tion 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of Mar-vin J. Dameron and John L.'Deans, thereby discouraging membership in UnitedSteelworkers of America, C. I. 0., the respondent has engaged in and is engagingin unfair labor practices, within themeaning ofSection 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondenthas engaged inand is engagingin unfair labor practices, within the meaning of Section 8 (1),of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.6.By the discharge of William L. Kirkman, Richard DillonHutchings, JamesL. Thornbro, Robert C. Ray, Thelton Templeton, H. C Jenkins, H K Dillon,L. O. Leonard, J. W. Scott, J. W. Collins, and A. L Overman, respondent hasnot discriminated in regard to the hire and tenure of its employees.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Newman Machine Company, Inc., Greensboro,North Carolina, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating and interfering with the formation or administration of, orcontributing financial or other support to, Labor-Management Committee orany other labor organization of its employees;(b)Recognizing Labor-Management Committee as the representative of anyof its employees for the purpose of dealing with the respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, or other con-ditions of employment;(c)Discouraging membership in United Steelworkers of America, C. I. 0.,or any other labor organization of its employees, by discrimination in regard tohire or tenure of employment or any term or condition of employment ;(d) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organiza-tions, to join or assist United Steelworkers of America, C. I. 0., or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act : NEWMAN MACHINE COMPANY,INC.243(a)Withdraw all recognition from and completely disestablishLabor-Man-agement Committee as the representative of any of its employees for thepurposeof dealing with the respondent concerning grievances, labor disputes,wages,rates of pay, hours of employment, or other conditions of employment;(b)Offer to Marvin J. Dameron and John L. Deans immediateand full re-instatement to their former or substantially equivalentpositionswithout preju-dice to their seniority or other rights and privileges ; 34(c)Make whole Marvin J. Dameron and John L. Deans for any loss of paythey may have suffered by reason of the discriminationagainst them by pay-ment to each of them of a sum of money equal to an amount determined in themanner set forth in the Section entitled "The remedy" above;(d)Post at its plant at Greensboro, North Carolina, copies of the notice at-tached to the Intermediate Report herein, marked "Appendix A."Copies ofsaid notice, to be furnished by the Regional Director for the FifthRegion,shall, after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places including allplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to insure that said notices are not altered,defaced or covered by any other material ;(e)File with the Regional Director for the Fifth Region on or before ten(10) days from the date of the receipt of this Intermediate Report a reportin writing setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C , an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proofof service on the other parties of all,papers filed with the Board shall be promptlymade as required by Section 203 65.As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, requestthereformust be made in writing to the Board within ten (10) days fromthe date of service of the order transferring the case to the Board.WILLIAM J. SCOTT,Trial Examiner.Dated October 21, 1946.34 See footnote 32,supra. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We hereby disestablish the Labor-Management Committee as the repre-sentative of any of our employees for the purpose of dealing with us con-cerning grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, and we will not recognize it orany sucessor thereto for any of the above purposes.We will not dominate or interfere ,dith the formation or administrationof any labor organization or contribute financial or other support to it.We will offer to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without prej-udice to any seniority or other rights or privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimina-tion.Marvin J. DameronJohn L. DeansWe will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist United Steelworkers of America, C. I. 0., or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection.All our employees are free tobecome orremain members of this union, or any other labor organization.We will notdiscriminate in'regard to hire or tenure of employment or any termor conditionof employment against any employee because of membership in or activity onbehalf of any such labor organization.NEWMAN MACHINE COMPANY, INC.,Employer.By -------------------------- ------------(Representative)(Title)Dated ------------------------------------NOTE :Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.U